Case 7:20-cv-08566-VB Document 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wo x

DAVID EISENBACH, GEORGE H.
EISENBACH, JOANNE EISENBACH,
JENNIFER YOUNG, DANA CARINI,
JONATHAN D. CHAMPLIN, ANNE
CHAMPLIN, RAYMOND H. CHAMPLIN, ;
KENNETH LEVINE, CATHERINE POLERA, ;
JULIEN DAVIES, HOPE ROGERS, PHIL
WEISS, CYNTHIA KING, JO MANGO, and
LAURALEE HOLMBO

 

 

Plaintiffs,
Vv.

VILLAGE OF NELSONVILLE; VILLAGE OF
NELSONVILLE ZONING BOARD OF
APPEALS; VILLAGE OF NELSONVILLE
PLANNING BOARD; WILIAM BUJARSKI,
as Building Inspector of the Village of
Nelsonville; HOMELAND TOWERS, LLC;
NEW YORK SMSA LIMITED
PARTNERSHIP d/b/a VERIZON WIRELESS;
and NEW CINGULAR WIRELESS PCD LLC
d/b/a AT&T MOBILITY,

Defendants.

--- ---X

 

On February 24, 2021, the Court a Notice of Initial Conference. (Doc. #31). That Order

is VACATED.

Filed 02/26/21 Page 1

of 1

 

 

  
  

COE yP OMY EL A
CERNE A

ORDER

20 CV 8566 (VB)

LLY PELED

To be clear, the Court will not hold an Initial Conference on March 25, 2021 at

10:30 a.m.

Dated: February 25, 2021
White Plains, NY

SO ORDERED:

Vill

 

Vincent L. Briccetti
United States District Judge
